Stacy, C. J.,
dissenting: Civil action for specific performance of contract to lease land. Knott v. Cutler, 224 N. C., 427, 31 S. E. (2d), 359.
*322It is alleged in the complaint that on 8 May, 1944, the defendant gave the plaintiff a 60-day written option to lease his store building on the terms therein specified; that within the time allowed, the plaintiff notified the defendant in writing of its election to exercise the option according to its terms; that a contract was thereupon consummated; that thereafter plaintiff requested execution and delivery of lease, and that defendant has refused and still refuses to comply with his contract. McAden v. Craig, 222 N. C., 497, 24 S. E. (2d), 1.
The defense set up in the answer is that as a condition to the effectiveness of the option, it was understood the plaintiff would also obtain options to purchase or lease three adjoining properties and exercise them within the specified sixty days, which was not done. This understanding was by word of mouth. Garrison v. Machine Co., 159 N. C., 285, 78 S. E., 821; 20 Am. Jur., 956.
The judgment contains the following recital :
“The defendant in open court admitted the contract as alleged in the complaint, subject only to the defense set up in the answer, and assumed the burden thereon, and the defendant having presented his testimony and rested his case, and the court being of opinion that the testimony of the defendant does not constitute a defense; It, is, therefore, ordered, adjudged and decreed that the plaintiff is entitled to specific performance of the contract as set up in the complaint,” etc.
It may be conceded the defendant’s testimony is equivocal or contradictory. At one place he says: “We had an understanding that I wouldn’t deliver it unless they got options on the adjoining property.” Later, he said: “I had no understanding that is not in that letter.” But this aside.
The defense of conditional delivery of the option is not available as against the subsequently consummated contract. Once an instrument becomes a binding agreement between the parties, it is no longer open to amendment, modification or contradiction by parol. Ins. Co. v. Morehead, 209 N. C., 174, 183 S. E., 606; Bank v. Dardine, 207 N. C., 509, 177 S. E., 635. Parol evidence is admissible to show conditions precedent, which go to the effectiveness of the instrument, as that it shall only become operative on certain conditions or contingencies, Roebuck v. Carson, 196 N. C., 672, 146 S. E., 708, but such evidence is not admissible to show conditions subsequent, which provide for the nullification or modification of an existing contract. Building Co. v. Sanders, 183 N. C., 413, 111 S. E., 705; 32 C. J. S., 857.
Here the defendant “admitted the contract as alleged in the complaint,” subject only to the defense of conditional delivery of the option. To admit the resulting contract was to forego the defense of conditional delivery of the prior instrument. White v. Fisheries Products Co., 183 *323N. C., 228, 111 S. E., 182. “Tbe unconditional written agreement cannot be nullified by appending an antagonistic unwritten condition.” Watson v. Spurrier, 190 N. C., 726, 130 S. E., 624.
Moreover, tbe defense alleged is not strictly one of conditional delivery of tbe option, but of conditional right of acceptance on tbe part of tbe optionee (all alleged conditions were to be performed by tbe optionee), wbicb was likewise defeated by an admission of tbe resulting contract. Thomas v. Carteret, 182 N. C., 374, 109 S. E., 384. Tbe real defense is, that no effective contract was ever consummated Bowser v. Tarry, 156 N. C., 35, 72 S. E., 74; Pratt v. Chaffin, 136 N. C., 350, 48 S. E., 768. Tbe allegation of tbe complaint is, that under and by virtue of tbe option and its acceptance “a contract to enter into a- lease agreement exists between tbe plaintiff and tbe defendant.” This is tbe contract wbicb tbe judgment recites tbe defendant admitted in open court. Building Co. v. Sanders, supra.
It may be tbe recital contains an inaccurate statement of tbe admission, or what was intended to be admitted, and doubtless it does, nevertheless it clearly appears in tbe judgment and we are bound by it. S. v. Dee, 214 N. C., 509, 199 S. E., 730.
Tbe manner of reaching tbe judgment will do, even if somewhat irregular. Rankin v. Oates, 183 N. C., 517, 112 S. E., 32. Tbe practice is to affirm in tbe face of harmless error. Cherry v. Canal Co., 140 N. C., 422, 53 S. E., 138. A directed verdict and judgment thereon would perhaps have been tbe practice usually followed, but as tbe same result has been accomplished by tbe judgment as entered, it would serve no useful purpose to disturb it.
ScheNCK, J., concurs in dissent.